Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request filed on 11/26/2019 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 29/556,111 is acceptable and a CPA has been established. An action on the CPA follows.
This is a Continued Prosecution Application (CPA) of applicant's earlier Application No.29/556,111.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's arguments filed 05/13/2019 have been fully considered but they are not persuasive for the reason(s) set forth below.
Applicant argues that that individual products displayed on the shelves are not being claimed.  
The examiner disagrees due to the fact that the individual products displayed on the shelves are not properly illustrated in broken lines. Therefore, the individual products are considered by the examiner as part of the claimed invention.  Please be advised that MPEP § 1503.02, subsection III, clearly states “Structure that is not part of the claimed design, but is considered necessary to show the environment in which the design is associated, may be represented in the drawing by broken lines. This includes any portion of an article in which the design is embodied, or applied to, that is not considered part of the claimed design. See In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980). Unclaimed subject matter may be shown in broken lines for the purpose of illustrating the environment in which the article embodying the design is used that depth and three-dimensional appearance of the design are adequately shown.”.
Applicant argues that there is no requirement to show every single perspective view.
The examiner agrees. However, in this particular situation the examiner of the opinion that additional perspective views would be necessary for one of ordinary skill in the art to understand the claimed invention. However, the introduction of additional perspective views by an amendment to the drawing at this point will introduce new matter.
Please be advised that the necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
35 U.S.C. 112, First and Second Paragraph Rejection (nonenabling)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because the exact depth relationship or the three dimensional appearance of members, A, B (thin black lines), C, and the top surface of each shelf panel of the display structure cannot be understood without providing additional perspective views because it is unclear whether or not the surfaces of members, A, B, C, and the top surface of each shelf panel includes protrusions, grooves, indentations, or some other type of patterned structure(s). In addition, the depth relationship of the above-mentioned structure cannot be defined (see the enlarged portion annotated drawing below). Furthermore, each of one of the products shown on the shelves is not clearly illustrated (the products are illegible and lack clarity) so that one of ordinary skill in the art can determine what the displayed products are intended to represent. Annotated drawing attached to this action, enlarged portions of annotated drawing also include below.


    PNG
    media_image1.png
    688
    1049
    media_image1.png
    Greyscale

         
                                           Enlarged portion of Annotated Drawing

    PNG
    media_image2.png
    610
    1086
    media_image2.png
    Greyscale


                                   Enlarged portion of Annotated Drawing


Any attempt to clarify the depth relationship or the three-dimensional appearance, of the unclear members (mentioned above) in the claimed design must avoid the introduction of new matter, 35 U.S.C. 132; 37 CFR 1.121.  However, introduction of this information by an amendment to the drawing at this point will introduce new matter.

Drawing

The amended drawings are objected to for the following reasons:
Each one of the products shown on the shelves is not clearly illustrated (the products are illegible and lack clarity). Therefore, the examiner suggests that the products be shown in broken lines or removed from the claimed invention, 37 CFR 1.152 and MPEP § 1503.02, subsection III.
Correction of the drawing is required.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
For applicant’s information, response to this office action is not an amendment, applicant only needs to reply by filing the replacement sheet of drawing as a response to examiner’s comment to expedite processing this application after allowance. Prepare the drawing sheets according to 37 CFR § 1.121. Attach a cover sheet with a heading similar to the following: "Submission of Replacement Drawings" or “Response to Required Drawing Corrections”.

Specification

Environmental structure may be illustrated by broken lines in the drawing if clearly designated as environment in the specification.  See 37 CFR 1.152 and MPEP § 1503.02, subsection III.
If each of the unclaimed products shown on the shelves is converted to broken lines then a statement similar to the following should be used to describe the broken lines on the drawing (MPEP § 1503.02, subsection III):
-- The broken lines shown in the drawing are for the purpose of illustrating environmental structure and form no part of the claimed design. --

The above statement similar to the one above should be inserted in the specification preceding the claim.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mimosa De whose telephone number is 571-272-2637.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mimosa De/
Primary Examiner
Art Unit 2913